                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         BELINDA CAROL EWING-DORSEY                      CASE NO. 18-49006-PJS
                                                         CHAPTER 13
                                                         HONORABLE PHILLIP J. SHEFFERLY
                   DEBTOR.
_________________________________/
C. JASON CARDASIS (P54930)
Attorney for Debtor
24100 Woodward Avenue
Pleasant Ridge, MI 48069
(248) 584-2100
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
 (586) 726-1000
__________________________/

                      PROOF OF SERVICE OF AFFIDAVIT OF DEFAULT

       CRAIG S. SCHOENHERR, SR., being first duly sworn, deposes and says that on February
14, 2020, a copy of the Affidavit of Default and this Proof of Service was served upon:

         C. Jason Cardasis                                       David Wm. Ruskin
         Attorney for Debtor                                     Trustee
         24100 Woodward Avenue                                   26555 Evergreen Rd., Suite 1100
         Pleasant Ridge, MI 48069                                Southfield, MI 48076

electronically pursuant to the court notice of service, and to those not electronically registered by first
class mail, postage fully prepaid thereon.

                                                 O’REILLY RANCILIO P.C.

                                                 /s/ Craig S. Schoenherr, Sr.
                                                 CRAIG S. SCHOENHERR, SR. (P32245)
                                                 Attorney for Creditor
                                                 12900 Hall Road, Suite 350
                                                 Sterling Heights, MI 48313-1151
                                                 (586) 726-1000
                                                 ecf@orlaw.com

DATED: February 14, 2020




   18-49006-pjs       Doc 74     Filed 02/14/20       Entered 02/14/20 16:14:10          Page 1 of 1
